DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 5, 7-8, 10, 12-13, and 15 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 08/25/2021. Claims 1, 4, 6, 9, 11, and 14 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 4, 6, 9, 11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2019/0052436 A1) in view of Wakabayashi et al. (US 2017/0264395 A1) further in view of Zheng et al. (US 2020/0067655 A1).

For claims 1, 6, and 11 Desai teaches a method/ a user equipment (UE) of a receiver user equipment (UE) for transmitting sidelink hybrid automatic repeat request (HARQ) feedback information, the method comprising: 
receiving a physical sidelink shared channel (PSSCH) over groupcast (see paragraphs 70, 135 “determining receiving PSSCH on groupcast or broadcast based on a bit of the SCI, wherein when the group ID field indicates a particular group ID, the destination mobile devices are expected to acknowledge the transmission by transmitting an ACK or a NACK”, and paragraph 89 “in LTE, transmission on the sidelink at the physical layer is via broadcast, which may limit transmission reliability.
The use of unicast or groupcast communication at the physical layer, as made possible by certain embodiments of the present disclosure, may improve sidelink communications. Additionally, the use of hybrid automatic repeat request (HARQ) in the sidelink may improve the reliability in the sidelink by providing a mechanism for a transmitting device to receive feedback regarding whether a transmission reached an intended target or targets and, if not, take corrective action ( e.g., retransmission). An embodiment provides HARQ support for unicast or groupcast transmission
in the sidelink.”); and
determining a reception status of the PSSCH over the groupcast (see paragraphs 70, 135 “determining receiving PSSCH on groupcast or broadcast based on a bit of the SCI”, and “determines the transmission status of a transport block (TB), for example a new transmission or retransmission, an initial transmission, fields in the scheduling information (e.g., the SCI) are prepared, and a counter is reset. For retransmissions, fields in the scheduling information (e.g., the SCI) are prepared, and the counter is updated… transmits the encoded scheduling information (e.g., the encoded SCI) on determined control resources (e.g., on a PSCCH) in a message 266 to a destination vehicle 264”), 
wherein i) the sidelink HARQ feedback information including negative acknowledgement (NACK) information is transmitted based on the reception status, which is determined as an NACK, of the PSSCH over the groupcast (see Fig. 8 “traditional ACK/NACK-consider only NACK”), 
wherein a HARQ feedback mode for the groupcast is indicated for the sidelink HARO feedback information (see paragraphs 27-28 “HARQ  ACK/NACK (HARQ feedback mode) information indicator for groupcast” and paragraph 89 “HARQ for groupcast in sidelink”), and 
Desai does not explicitly teach the sidelink HARQ feedback information is not transmitted based on the reception status, which is determined as an acknowledgement (ACK), of the PSSCH over the groupcast.
Wakabayashi teaches only in case of received data in error, NACK is transmitted to the source UE and when DATA 1 is received with CRC OK, no ACK is transmitted to the source UE (see paragraph 62 and Fig. 10). 
Thus, it would have been obvious to a person or ordinary skill in the art before the filing date of claimed invention to use the bundling option teachings of Wakabayashi in the sidelink HARQ feedback system of Desai in order not transmit ACK to the source UE when the CRC is ok at the destination UE (see Wakabayashi: paragraph 62 and Fig. 10).
The motivation for this combination is to reduce the amount overhead by not transmitting ACK messages when the CRC is correct (see Wakabayashi: paragraph 62 and Fig. 10). 
With respect to “wherein the HARQ feedback mode for the groupcast indicates to include only the NACK information as the sidelink HARQ feedback information” limitation, Wakabayashi teaches acknowledged (ACK) mode- obviously NACK mode is another mode (see paragraph 63) (AM), HARQ –ACK message only, HARQ-NACK message only (see paragraph 64).
Desai in view of Wakabayashi does not explicitly teach, “wherein the HARQ feedback mode for the groupcast indicates to include only the NACK information as the sidelink HARQ feedback information” limitation.

However, Zheng teaches HARQ feedback status (mode) information includes only NACK information, and is used to indicate, to the terminal device, that the access network device cannot correctly receive the data (see Zheng: paragraph 124). 
Thus, it would have been obvious to a person or ordinary skill in the art before the filing date of claimed invention to use the bundling option teachings of Wakabayashi in the combined sidelink HARQ feedback system of Wakabayashi and Desai in order to indicate, to the terminal device, that the access network device cannot correctly receive the data (see Zheng: paragraph 124). 

For claims 4, 9, and 14 Desai teaches the method/the UE, wherein a HARQ feedback mode is indicated by sidelink control information (SCI) for transmitting the sidelink HARQ feedback information (see paragraphs 10, 20, 27, and 155 “SCI message includes an indicator indicating ACK (mode) or NACK (mode)”, Fig. 20 “receive SCI from which to determine ACK/NACK” and paragraph 20 “SCI indicates ACK/NACK”).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang et al. (US 2018/0288794 A1) skipping sending the NACK information to the terminal when determining that the transmission status of
the uplink data is "transmission fails" (see paragraph 73). And skipping sending the ACK information to the terminal when determining that the transmission status of the
uplink data is "transmission succeeds" (see paragraph 97) and Tiirola et al. (US 2020/0221444 A1).
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415